Citation Nr: 1741832	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease of L5-S1and L4-5, prior to May 29, 2014, to include on an extraschedular basis.

2. Entitlement to a rating in excess of 40 percent for residuals of a fracture of the left tibia and fibula, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Mathew D. Hill, Attorney


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida that in pertinent part, denied ratings in excess of 40 percent for the Veteran's left tibia and fibula and back disabilities.

In February 2013, the Veteran cancelled a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (d) (2016).

The Board remanded the case for further development by the originating agency in April 2013 and subsequently remanded the case on an extraschedular basis in May 2016.

Similarly, in May 2016, the Board denied the Veteran's claim for a scheduler rating in excess of 40 percent prior to May 29, 2014, and in excess of 60 percent beginning May 29, 2014, for degenerative disc disease and denied the Veteran's claim for a schedular rating for residuals, fractured left tibia and fibula, as such those issues are no longer before the Board.

In a June 2016 rating decision, the RO granted entitlement to TDIU, effective January 1, 2005.  As this award represents a complete grant of the benefits sought, it is no longer on appeal.


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of L5-S1and L4-5 does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2. The Veteran's residual, fractured left tibia and fibula does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular rating for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 8515 (2016).

2. The criteria for an extraschedular rating for fracture of the left tibia and fibula have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA'S Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In this case, notice was satisfied in a September 2002, April 2004 and July 2007 letters.  See 38 C.F.R. § 3.159 (b).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2008, October 2013, February 2014 and October 2014, to evaluate his lumbar spine and left leg disabilities.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Extraschedular Ratings, Generally

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.   

Lumbar Spine 

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability, claimed as degenerative disc disease, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's lumbar spine disability has manifested in painful movement, limitation of motion due to pain, and, during flare-ups, the Veteran reported he would be unable to work until the pain wore off, which would last anywhere from 30 minutes to three to four hours.  The Veteran reported intermittent pain and numbness in his right lower extremity, and a VA examination in October 2013, noted pain on movement, deformity and disturbance of locomotion, localized tenderness or pain to palpation for joints and or soft tissue of the thoracolumbar spine.  There was guarding and or muscle spasm present but not resulting in normal gait or spinal contour.  Mild involvement of the sciatic nerve was found.  There was IVDS and incapacitating episodes at least one week but less than two weeks.  However, the Veteran has been awardedawarded service connection and a 60 percent rating in an October 2014 rating decision.  

A review of the Veteran's private treatment records reveals ongoing treatment for chronic back and bilateral lower extremity pain.  Treatment records indicate that the Veteran described classic symptoms of neurogenic claudication.  He also reported episodes of severe pain.  He has had acupuncture treatment and multiple medications, he described pain worse with standing, walking, bending, coughing, and sneezing.

In a March 2016 letter, one of the Veteran's private physicians indicated that he treated the Veteran for chronic back pain in the wake of a previous spine surgery.  The physician noted that the Veteran would require ongoing treatment because his condition is permanent and total, however, the physician did not provide any medical rationale for his opinion.  On physical examination it was noted by another private physician that the Veteran was alert, and in no acute distress.  June 2005 treatment report revealed tenderness across his back with decreased range of motion.  He was encouraged to get as much exercise as possible and to keep his weight down.  X-rays revealed narrowing of the L4-5 and L5-S1 disc and narrowing of the L4-5 facets.

In a January 2017 letter, the C&P Director noted there was no objective evidence from prior employers indicating that the lumbar spine condition interferes with prior employment to include in a sedentary capacity.  The Director indicated that an unusual or exceptional disability pattern was not demonstrated that would render application that the symptomatology consistently associated with the service-connected lumbar spine condition, was not wholly contemplated by the criteria utilized to assign the current and past evaluations, concluding that entitlement to an extraschedular evaluation for the service-connected lumbar spine condition for any time period, has not been established.

While the Veteran contends that his service-connected lumbar spine disability is not adequately compensated, for the reason enumerated above, the Board finds that the assigned schedular rating contemplates the Veteran's symptomatology and disability level and adequately reflects any impairment in earning capacity.  The Board notes, that the Veteran has been compensated for these symptoms under the schedular criteria.  Under DC 5243, a 60 percent rating is assigned for disability with incapacitating episodes having a total duration of at least 6 weeks during the past twelve months, as such to consider these symptoms on an extraschedular basis would constitute pyramiding.  38 C.F.R. § 4.14

The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, and limitations of motion of the spine, including due to pain and other orthopedic factors that result in functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202   (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The schedular criteria also consider other clinical findings such as muscle spasm, guarding, abnormal gait, abnormal spinal contours, and incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the Veteran's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40 , 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments). 

All the symptomatology and functional impairment described above result from the limitation of motion of the lumbar spine, to include as due to pain, stiffness, and muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly, as limitation of motion, muscle spasm, tenderness, or antalgic gait, or indirectly, as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is exceptional or unusual as to warrant an extraschedular rating for any period on appeal. 


Extraschedular Consideration- fracture of the left tibia and fibula

Turning to the Veteran's left tibia and fibula, the Board finds that all the symptomatology and impairment caused by this disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

Under Diagnostic Code 5262, which concerns impairment of the tibia and fibula, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Veteran is service-connected for this disability, and was assigned a 40 percent rating in a November 1973 rating decision, effective May 1973.

VA treatment records from Tampa VA Healthcare System from May 2008 through February 2009 did not show leg numbness, weakness or pain radiating down the leg.  The severity of the left leg condition could not be accurately ascertained.

Treatment records from Butler VA Medical Center dated in June 2010 showed a complaint of pain after a twisted right knee.  There was no treatment for a left leg condition.  Treatment records from Orlando VA Healthcare System from October 2009 through October 2013 showed the left hip with no acute bony abnormalities.  There were degenerative findings at the pubic symphysis.

The Veteran was afforded a VA examination in April 2008, October 2013, February 2014 and October 2014.  The most recent VA examination showed the left knee flexion to 130 degrees.  There was no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  There was however, less movement than normal.  There was evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing along with leg length discrepancy.  The left lower extremity was slightly shorter than the right lower extremity mostly secondary to the about the left tibia and fibula with total length discrepancy of only approximately 7mm.  There were posttraumatic changes with multiple old healed fractured and valgus angulation deformities seen within the left tibia and fibula.  The VA examiner opined that the left knee condition was not related to the right knee or tibia or fibula residuals.

The Board finds that the 40 percent for residuals of a left tibia and fibula fracture is the highest rating under DC 5262.

The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by pain, weakened movement, excess fatigability, and incoordination.  There is no medical or lay evidence of ankylosis, removal of semilunar cartilage, subluxation or instability, or genu recurvatum.  Thus, DC 5256, 5257, 5259, and 5263 are not for application.

Accordingly, the Board finds the schedular criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal.  Furthermore, the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board finds the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. Thun, 22 Vet. App. at 115-16; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds the rating criteria reasonably describe the Veteran's disabilities level and symptomatology pertaining to his service-connected lumbar spine and residuals of a fracture of the left tibia and fibula.  The discussion above reflects that the symptoms of the Veteran's service-connected disabilities are fully contemplated by the applicable Rating Schedule.  As shown above, the Rating Schedule includes symptoms, which were addressed in the VA examinations reports and which provided the basis for the disability ratings assigned for the period on appeal.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40.  In any event, the evidence does not reflect that there has been marked interference with employment (as noted above), frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's lumbar spine disability and residuals of a fracture of the left tibia and fibula are not warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative has alleged that his service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of L5-S1and L4-5, prior to May 29, 2014, to include on an extraschedular basis is denied.

Entitlement to a rating in excess of 40 percent for residuals of a fracture of the left tibia and fibula, to include on an extraschedular basis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


